—In a proceeding pursuant to Family Court Act article 5 to establish paternity and for an award of child support, the father appeals from an order of the Family Court, Kings County (Turbow, J.), dated December 18, 1998, which denied his motion to vacate an order of filiation of the same court (Spegele, H.E.), dated April 1, 1996.
Ordered that on the Court’s own motion, the notice of appeal from the order is deemed to be an application for leave to appeal, and leave is granted; and it is further,
Ordered that the order is affirmed, without costs or disbursements.
The petitioner commenced this proceeding seeking a declaration of paternity and an order of support for her child who was born in 1992. On April 1, 1996, the appellant admitted paternity and Hearing Examiner Spegele entered an order of filiation and a temporary order of support. Two years later, in April 1998, the appellant moved to vacate the order of filiation on the ground that he is not the father of the subject child. The Family Court denied his motion.
The appellant’s claim that the Hearing Examiner failed to advise him of his rights and obligations at the time of his admission is without merit. A review of the record reveals that the Hearing Examiner properly advised the appellant of his statutory rights and that no further advisement of his rights was necessary (see, Matter of Marianne R. v Richard C., 150 AD2d 378; Matter of Christine A. v George D., 122 AD2d 208). Moreover, there is no indication that the admission of the appellant, an educated professional, was not knowingly and vol*435untarily made (see, Matter of Marianne R. v Richard C., supra; cf., Matter of Antoinette D. v Christopher M., 54 AD2d 564).
The appellant’s remaining contentions are unpreserved for appellate review (see, Matter of Brian QQ., 166 AD2d 749, 750). Mangano, P. J., Ritter, Joy, McGinity and Smith, JJ., concur.